DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henderson et al., (US 2020/0158836) in view of Dehlinger et al., (US 2021/0263137)as described in a prior office action.

Claim(s) 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henderson modified by Dehlinger and in view of Pacala et al., (US 2019/0179028).

Regarding claim 26: the essence of the claim is taught above in the rejection of claim 1. 
In addition, the claim includes some limitations of claim 27. Therefore the rejection of claim 27 applies equally as well to this claim.

Regarding claim 27:  the essence of the claim is taught above in the rejection of claim 4.
However, it does not appear that Henderson modified by Dehlinger explicitly teach wherein the array of SPAD pixels includes first and second VCSEL clusters, wherein the first and second VCSEL clusters are distinct from one another; and wherein the first illumination is performed by the first VCSEL cluster and the second illumination is performed by the second VCSEL cluster.
In a related field of endeavor Pacala teaches wherein the array of SPAD pixels [¶0189 teaches: Photosensor 1171 may be composed of several photon detector areas (e.g., each a different SPAD) cooperating together to act as a single pixel] includes first and second VCSEL clusters, wherein the first and second VCSEL clusters are distinct from one another [¶0195 teaches: two-dimensional array of VCSEL emitters 1310]; and wherein the first illumination is performed by the first VCSEL cluster and the second illumination is performed by the second VCSEL cluster [ ¶0195 teaches: Emitter array 1300 can also include a plurality of leads 1320 over which signals to drive the various emitters in array 1300 can be transmitted to the emitters; and ¶0196 teaches: Each VCSEL emitter can output an illuminating beam].
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Pacala’s teaching of first and second VCSEL clusters that are distinct from one another; and performing a first illumination using a first VCSEL cluster while a second illumination is performed by a second VCSEL cluster into Henderson modified by Dehlinger’s time of flight ranging system for the benefit, as taught by Pacala, of reduced discarding of data (e.g., keeping and using more or all of the collected data). [Dehlinger, ¶0045]

Regarding claim 28: the claim is merely a method of using the time of flight ranging system of claim 27. Henderson teaches a method [methods according to some embodiments, Summary]. Therefore, the rejection of claim 27 applies equally to this claim.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marnie Matt whose telephone number is (303)297-4255. The examiner can normally be reached Monday - Friday, 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARNIE A MATT/Primary Examiner, Art Unit 2485